DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Applicant's arguments filed 12/28/2020 have been fully considered but they are not fully persuasive. 
Claims 1-112, 114, 117-125, and 128-129 have been cancelled.  Claims 130-133 have been newly added.
The rejection of claims 113-118 under 35 U.S.C. 103 as being unpatentable over Thomas et al. (U.S. Patent No. 5,223,483) in view Blaber et al. (U.S. Patent No. 8,461,111), Elhalis et al. (2010), and Belkin et al. (U.S. Patent No. 5,510,329) is withdrawn in view of the claim amendments to claim 113.
The rejection of claims 113 and 116 under 35 U.S.C. 103 as being unpatentable over Thomas et al. (U.S. Patent No. 5,223,483) in view Blaber et al. (U.S. Patent No. 8,461,111), Elhalis et al. (2010), and Belkin et al. (U.S. Patent No. 5,510,329) as applied to claims 113-118 above, and further in view of Jiang et al. is withdrawn in view of the claim amendments to claim 113.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 127, 130, and 132-133 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 127 is not an original claim and depends upon claim 113 and recites that administering the pharmaceutical composition comprising the modified FGF-1 results in an increase in density of corneal endothelial cells in the central cornea.  Example 9 discloses that intracameral injection of an ophthalmic formulation increased the density of the endothelial cells in the central cornea more quickly than untreated patients.  However, claims 113 are not limited 
Claim 130 is not an original claim. It was introduced in the amendment filed 5/19/2020 and has been substantively amended in the amendment filed 12/28/2020.  Claims 132-133 are not original claims.  They were introduced in the amendment filed 12/28/2020.
Claim 130 as amended is reproduced below:
The method of claim 113, wherein Fuch’s dystrophy is further characterized by loss of corneal endothelial cells, wherein the administering results in a proliferation of corneal endothelial cells, and wherein the administering comprises administering an effective amount of the modified FGF-1 comprising the sequence of SEQ ID NO: 3 that is at least 10 times lower than an effective amount of a comparator modified FGF-1 dose comprising the sequence of SEQ ID NO: 2 or SEQ ID NO: 4, as measured in a corneal endothelial cell proliferation assay, wherein the at least 10 times lower effective amount of the modified FGF-1 comprising the sequence of SEQ ID NO: 3 results in an equivalent level of proliferation of the corneal endothelial cells as the level of proliferation resulting from administering the effective amount of the comparator.

Basis was stated to be in paragraphs [0169, 0172, and 0203] and Figure 5.  This is not agreed with.  First of all, the disclosure of Example 1 (paragraphs [0160-0172]) is with respect to in vitro cell assays and is not a disclosure with respect to amounts to administer to a mammal to treat Fuch’s dystrophy. Example 9 (paragraph [0203]) does not disclose the limitations of claim 130.  Example 9 is directed to intracameral injection every 1-3 months.  These are not limitations of the current claim.  In addition, a concentration of 1 mg/ml (as in Example 9) does not provide dosage information in the absence of the volume injected (e.g. 10 µl or 50 µl of a 1 mg/ml solution).  Secondly, the specification sections on pharmaceutical compositions, methods of administration, and dosing (paragraphs [0115-139]) do not disclose the limitations of claim 130.  Finally, Figure 5 does not show that 0.3 ng/ml of C3 (SEQ ID NO: 3) provides an equivalent level of proliferation as 3.0 ng/ml (i.e. ten times the C3 dose) of either M1 (SEQ ID NO:2) or C2V3 (SEQ ID NO: 4) or that 1.0 ng/ml of C3 (SEQ ID NO: 3) provides an equivalent level of 

New claim 132 is reproduced below:
A method of treating Fuch’s dystrophy characterized by loss of corneal endothelial cells, the method comprising, administering to a mammal in need thereof, a modified FGF-1 comprising the sequence of SEQ ID NO: 3, thereby resulting in stimulation of corneal endothelial cell proliferation for treating the Fuch’s dystrophy, wherein the modified FGF-1 comprising the sequence of SEQ ID NO: 3 produces a reverse dose-response curve within an effective dose ranging between 0.3-10 ng/ml in vitro.

Basis was stated to be in paragraphs [0169, 0172, and 0203] and Figure 5.  This is not agreed with for the same reasons as set forth above with respect to claim 130.  In particular the range 0.3-10 ng/ml is not disclosed by the specification.  Figure 5 discloses 0.3 ng/ml and 10 ng/ml but not (for example) 0.4 ng/ml or 6.0 ng/ml.  It is unclear what applicant intends by the phrase “wherein the modified FGF-1 comprising the sequence of SEQ ID NO: 3 produces a reverse dose-response curve within an effective dose ranging between 0.3-10 ng/ml in vitro.” The claim requires administration of SEQ ID NO: 3 to stimulate corneal endothelial cell proliferation for treating Fuch’s dystrophy irrespective of its dose response curve.  That is, this phrase does not further define the protein of SEQ ID NO: 3 that is administered or how it is administered.  The claim does not require administration of any particular amount of SEQ ID .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between
 the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 132-133 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (U.S. Patent No. 5,223,483) in view Blaber et al. (U.S. Patent No. 8,461,111), Elhalis et al. (2010), and Belkin et al. (U.S. Patent No. 5,510,329).
Thomas et al. discloses treating a corneal wound or for corneal tissue repair in a mammalian patient, including humans, by administering the 140 amino acid form of human aFGF (acidic FGF, FGF-1) where amino acid positions 16 and/or 117 can be mutated from cysteine to serine or mutated from cysteine to any amino acid incapable of forming a disulfide bond. (See in particular claims 4-9; Table XIV; column 27, lines 13-16; and column 28, lines 50-57.)  Topical and intraocular (i.e. intracameral) administration are disclosed. (See column 27, lines 13-16.) The mutated FGF-1 is disclosed as acting on corneal endothelial cells. (See column 28, lines 50-57.)  Wild-type FGF-1 was known to stimulate mitosis of corneal endothelial cells. (See column 1, lines 41-45.)  Pharmaceutical compositions are disclosed. (See column 28, lines 24-50.)  The modified aFGF has improved biological activity in the absence of heparin.  The modified aFGF can be administered with or without heparin.  See column 27, lines 18-25.  See 
Blaber et al. discloses human FGF-1 mutants where the alanine at amino acid position 66 is mutated to cysteine. This mutation improves half-life. (See Figure 17.)  This mutation can be combined with other FGF-1 mutations including mutations to both amino acid positions 16 and 117. Mutation of amino acid 16 to serine (Cys16Ser) is disclosed.  Mutation of amino acid position 117 to valine (Cys117Val) is disclosed.  (See at least column 17, lines 8-34, and Figure 16.)  Pharmaceutical compositions and intraocular (i.e. intracameral) administration are disclosed.  (See column 29, line 20.)  Treating wounds with the mutant FGF-1 is claimed.  (See in particular claims 1-6.)  See also at least column 11, lines 1-12; column 12, lines 9-27; and column 16, lines 27-55.  Blaber et al. does not disclose ameliorating Fuch’s dystrophy and does not disclose the modified FGF-1 of instant SEQ ID NO: 3.
Elhalis et al. discloses that Fuchs endothelial corneal dystrophy (FECD) is characterized by progressive loss of corneal endothelial cells.  Elhalis et al. does not disclose the modified FGF-1 of instant SEQ ID NO: 3.  See at least abstract.
Belkin et al. discloses that both acidic FGF (FGF-1) and basic FGF (FGF-2) can be used to enhance the regeneration of the corneal endothelium in the eye of a human patient. Administration of pharmaceutical compositions containing FGF to the anterior chamber (i.e. 
The human FGF-1 double mutant of Thomas et al. where amino acid positions 16 and 117 are mutated from cysteine to serine differs from instant SEQ ID NO: 3 in that the alanine at amino acid position 66 is not mutated to cysteine and the cysteine at amino acid position 117 is mutated to serine rather than valine. However, Thomas discloses that amino acid position 117 could be mutated to any amino acid that does not form a disulfide bond. See at least claim 7.  Blaber et al. exemplifies mutating the cysteine at amino acid position 117 to valine. (See column 17, lines 8-34, and Figure 16.)  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to take the Cys16Ser/Cys117Ser human FGF-1 mutant of Thomas et al. and mutate position 117 to valine (Cysl17Val) (as taught by Blaber et al.) rather than serine and add the mutation of Ala66Cys (as taught by Blaber et al.) and use this human FGF-1 mutant to treat Fuch’s dystrophy.  This modified FGF-1 could be administered to humans and could be administered without heparin as suggested by Thomas et al.  Fuch’s endothelial corneal dystrophy (FECD) is characterized by progressive loss of corneal endothelial cells as taught by Elhalis et al., and Belkin et al. teaches that FGF can be used to enhance the regeneration of the corneal endothelium in the eye of a human patient. Thomas et al. discloses topical and intraocular (i.e. intracameral) administration and that mutated FGF-1 acts on corneal endothelial cells. Blaber et al. also discloses intraocular (i.e. intracameral) administration of mutated FGF-1. 
Column 17, lines 15-22, of Blaber et al. (U.S. Patent No. 8,461,111) are reproduced below:
According to some embodiments, the Ala to Cys mutation or substitution at position 66 (based on the 140 amino acid numbering scheme of human FGF-1) may be combined with one or more mutation(s) or substitution(s) to replace one or both of the free Cys residues at positions 16 and 117 of wild-type human FGF-1 with a different amino acid, such as alanine (Ala), serine (Ser), threonine (Thr), valine (Val), or isoleucine (Ile), in the mutant FGF protein.

This is an explicit disclosure of substituting the three positions mutated in instant SEQ ID NO: 3 (positions 16, 66, and 117) where the particular substitutions in SEQ ID NO: 3 (Cys16Ser, Ala66Cys, and Cys117Val) are disclosed as preferred embodiments.  Each of these substitutions is exemplified by the prior art.
One would have been motivated to do so as the mutations taught by Blaber et al. provide improved properties to human FGF-1. Thomas et al. makes clear that any biologically active FGF-1 would be useful in treating corneal wounds, particularly those requiring proliferation of endothelial cells. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to treat Fuch’s endothelial corneal dystrophy (FECD) with mutant human FGF-1 according to the method taught by Thomas et al. The mutant human FGF-1 suggested by Thomas et al. and Blaber et al. would have acted on corneal endothelial cells and Elhalis et al. discloses that FECD is characterized by loss of corneal endothelial cells. Belkin et al. demonstrates that using FGF to enhance the regeneration of the corneal endothelium in the eye of a human patient would have been well known to those of ordinary skill in the art at the time of the effective filing date. One would have been motivated to do so to provide additional therapies for FECD.
Thomas et al. discloses that mutated FGF-1 acts on corneal endothelial cells. (See column 28, lines 50-57.) Thomas et al. discloses that wild-type FGF-1 was known to stimulate mitosis of corneal endothelial cells. (See column 1, lines 41-45.)  Thomas et al. discloses that the EC50 in a mitogenic assay for NIH 3T3 cells for a Ser-117 mutant in the absence of heparin was 2.3 ng/ml as compared to 66 ng/ml for wild-type FGF-1 in the absence of heparin (i.e. at least 10-fold 50 of the A66C mutant (without heparin) was 5.43 ng/ml and the EC50 of wild-type FGF-1 (without heparin) was 58.4 ng/ml (i.e. at least 10-fold greater potency for the mutant) in a mitogenic assay for NIH 3T3 cells.  See at least Figure 17, Figure 22A, and column 51, lines 4-17.  Blaber et al. also discloses that the EC50 of the C117V mutant (without heparin) was 18.0 ng/ml and the EC50 of wild-type FGF-1 (without heparin) was 58.4 ng/ml (i.e. improved potency for the mutant) in a mitogenic assay for NIH 3T3 cells.  See at least Figure 16.  The half-life for each of these mutants was greatly improved over the wild-type FGF-1.  See at least Figures 16 and 17.  Greater half-life would have been expected to improve potency.  While Thomas et al. and Blaber et al. test NIH 3T3 cells and the experimental conditions are not the same as those in the instant application, there is no reason to doubt that comparable mitogenic results would be achieved in human corneal endothelial cells.  Given all of the experimental results and knowledge in the prior art, one of ordinary skill in the art would have had an expectation that the Cys16Ser/Ala66Cys/ Cys117Val FGF-1 mutant (corresponding to SEQ ID NO: 3) that was suggested by the combination of the prior art to Thomas et al. and Blaber et al. would have had a 10-fold lesser EC50 than the wild type FGF-1 in stimulating proliferation of human corneal endothelial cells (i.e. at least 10-fold greater potency compared to wild type FGF-1).    Applicant is reminded that the Patent Office is not equipped to manufacture products or obtain prior art products and make physical comparisons therewith. See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
in vitro” would be a property characteristic of the protein of SEQ ID NO: 3 suggested by the prior art.  Claim 132 requires administration of SEQ ID NO: 3 to stimulate corneal endothelial cell proliferation for treating Fuch’s dystrophy irrespective of its dose response curve.  That is, this phrase does not further define the protein of SEQ ID NO: 3 that is administered or how it is administered.  The claim does not require administration of any particular amount of SEQ ID NO: 3.  With respect to claim 133, the prior art does not disclose ophthalmic formulations comprising 1 mg/ml of SEQ ID NO: 3; however, it would have been routine to use or optimize concentrations dependent upon the type of administration.  Furthermore, the concentration of about 1 mg/ml does not provide dosage information in the absence of the volume injected (e.g. 10 µl or 50 µl of a 1 mg/ml solution).  Thomas et al. at column 28, lines 41-44, discloses concentrations of about 100 µg/ml (i.e. about 0.1 mg/ml), and Belkin et al. at column 1, lines 38-45, discloses concentrations of 0.5 µg in 25 µl (i.e. 0.02 mg/ml).  These are considered to meet the limitation of  “about 1 mg/ml” in the absence of a more particular definition of the range.



Claims 113, 115-116, 126, and 131 are allowable. The prior art references individually and collectively do not disclose or fairly suggest reversal of the epithelial-mesenchymal transition of corneal endothelial cells by the modified FGF-1 of SEQ ID NO: 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa